The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 28, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733) considered with Fujisawa (US 2016/0012816).
	Gauger, JR. discloses headphones.  See figure 2C, for example.  The headphones, comprising:  speakers 104 that play, to a listener wearing the headphones, input audio received from a portable electronic device in wireless communication with the headphones (see para. 0036, regarding “a single earphone 100 is shown; most systems include a pair of earphones”; see para. 0085, regarding that the input audio which is played through the speakers is music; see para. 0104-0105, regarding that the input audio, provided by a smartphone for example, is provided as stereo audio; see para. 0085, regarding that the input audio is received from a wireless portable electronic device; see para. 0097, regarding that the input audio is a voice of a person received during a telephone call); a plurality of microphones 108 that capture environmental sound 200; a processor 118 that blocks at least a portion of the environmental sound 200 that plays through the speakers 104 (see para. 0041, regarding “feed-forward noise cancellation”); and a sensor that senses a hand of the listener to an earphone (see para. 0091, regarding “a capacitive sensor or accelerometer, in the ear cup, that detects when the user touches the ear cup”).  The headphones automatically increase a volume of the environmental sound 200 that plays through the speakers 104 in response to the sensor sensing the hand of the listener to the earphone (see para. 0091, regarding “detects when the user touches the ear cup in a particular manner that is interpreted as calling for the active hear-through mode”, e.g., increases a volume of the environmental sound 200 from zero).
	Gauger, JR. discloses the invention as claimed, including playing the environmental sound 200 through the speakers 104 in response to the sensor sensing the hand of the listener to the earphone, but fails to specifically teach that the environmental sound 200 is processed with head-related transfer functions (HRTFs) to play the environmental sound through the speakers 104 as binaural sound.  Fujisawa discloses headphones including a plurality of microphones 11 that capture environmental (ambient) sound and speakers 2 that play the environmental (ambient) sound to a listener wearing the headphones, wherein the environmental (ambient) is processed with head-related transfer functions (HRTFs), in the same field of endeavor, for the purpose of playing the environmental (ambient) sound through the speakers 2 to the listener as localized binaural sound such that the listener can perceive in which direction the environmental (ambient) sound is generated (see figure 4B, for example, and para. 0059).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Gauger, JR., in view of Fujisawa, such that the environmental sound 200 is processed with head-related transfer functions (HRTFs) to play the environmental sound through the speakers 104 as binaural sound.  A practitioner in the art would have been motivated to do this for the purpose of playing the environmental sound through the speakers 2 to the listener as localized binaural sound such that the listener can perceive in which direction the environmental sound is generated.

Claims 22, 23, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733) and Fujisawa (US 2016/0012816), as respectively applied to claim 21 and claim 28 above, in further view of Watson et al. (US 2016/0357510).
Gauger, JR., as modified and respectively applied to claim 21 and claim 28 above, discloses the invention as claimed, but fails to specifically teach that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically stop (pause) playing the music through the speakers in response to the sensor sensing when the headphones are removed from the head of the listener, wherein the headphones further automatically switch sound to emanate from a speaker in a portable electronic device that is in wireless communication with the headphones in response to the sensor sensing that the headphones are removed from the head of the listener.  Watson discloses headphones (see para. 0019) including a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically stop (pause) playing the music through the speakers in response to the sensor sensing when the headphones are removed from the head of the listener, wherein the headphones further automatically switch sound to emanate from a speaker in a portable electronic device 350 that is in wireless communication with the headphones in response to the sensor sensing that the headphones are removed from the head of the listener (see figure 3L, and para. 0041).  Watson discloses the headphones including the sensor, in the same field of endeavor, for the purpose of automatically routing the music to a speaker of the portable electronic device 350 when the user removes the headphones without the need for the user to perform an additional operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Watson, such that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically stop (pause) playing the music through the speakers in response to the sensor sensing when the headphones are removed from the head of the listener, wherein the headphones further automatically switch sound to emanate from a speaker in a portable electronic device that is in wireless communication with the headphones in response to the sensor sensing that the headphones are removed from the head of the listener.  A practitioner in the art would have been motivated to do this for the purpose of automatically routing the music to a speaker of a portable electronic device when the user removes the headphones without the need for the user to perform an additional operation.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733) and Fujisawa (US 2016/0012816), as applied to claim 21 above, in further view of Watson et al. (US 2016/0357510) and Kahn et al. (US 2009/0274317).
Gauger, JR., as modified and applied to claim 21 above, discloses the invention as claimed, but fails to specifically teach that the headphones further includes a proximity sensor and an accelerometer that senses when the headphones are removed from a head of the listener, wherein the headphones automatically pause playing the music through the speakers in response to the proximity sensor and the accelerometer sensing when the headphones are removed from the head of the listener.  
Watson discloses headphones (see para. 0019) including at least one sensor, which includes a proximity sensor (see para. 0021), that senses when the headphones are removed from a head of the listener, wherein the headphones automatically pause playing the music through the speakers in response to the at least one sensor, including the proximity sensor, sensing when the headphones are removed from the head of the listener (see figure 3K and para. 0041, which teaches that when at least one sensor senses that the headphones are removed from a head of the listener, a signal is sent to the smartphone 350 and the playing of the music is paused).  Watson discloses the headphones including the at least one sensor, in the same field of endeavor, for the purpose of automatically pause playing the music through the speakers when the user removes the headphones without the need for the user to perform an additional operation.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Watson, such that the headphones further includes at least one sensor, including a proximity sensor, that senses when the headphones are removed from a head of the listener, wherein the headphones automatically pause playing the music through the speakers in response to the at least one sensor, including the proximity sensor, sensing when the headphones are removed from the head of the listener.  A practitioner in the art would have been motivated to do this for the purpose of automatically pause playing the music through the speakers when the user removes the headphones without the need for the user to perform an additional operation.
Gauger, JR. and Fujisawa, as further modified by Watson above, discloses the invention as claimed, but fails to specifically teach that the at least one sensor for sensing that the headphones are removed from a head of the listener, further includes an accelerometer.  Kahn discloses headphones including an accelerometer that senses when the headphones are removed from a head of a listener (see para. 0024), in the same field of endeavor, for the purpose of automatically placing a telephone call on hold when it is determined that the headphones are removed from a head of the listener (see fig. 3, steps 350-360; para. 0047).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in further view of Kahn, such that the at least one sensor for sensing that the headphones are removed from a head of the listener, further includes an accelerometer.  A practitioner in the art would have been motivated to do this for the purpose of more accurately sensing that the headphones are removed from the head of the listener by utilizing an accelerometer as taught by Kahn.

Claims 25 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733) and Fujisawa (US 2016/0012816), as respectively applied to claim 21 and claim 35 above, in further view of Watson et al. (US 2016/0357510).
Gauger, JR., as modified and respectively applied to claim 21 and claim 35 above, discloses the invention as claimed, including a network interface that receives a telephone call from a portable electronic device in wireless communication with the headphones (see para. 0097), but fails to specifically teach that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch the telephone call to the portable electronic device in response to the sensor sensing when the headphones are removed from the head of the listener.  Watson discloses headphones (see para. 0019) including a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch a telephone call to a portable electronic device 350 in response to the sensor sensing when the headphones are removed from the head of the listener (see figure 3C, and para. 0036).  Watson discloses the headphones including the sensor, in the same field of endeavor, for the purpose of automatically routing the telephone call to the portable electronic device 350 when the user removes the headphones without the need for the user to perform an additional operation.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Watson, such that the headphones further includes a sensor that senses when the headphones are removed from a head of the listener, wherein the headphones automatically switch the telephone call to the portable electronic device in response to the sensor sensing when the headphones are removed from the head of the listener.  A practitioner in the art would have been motivated to do this for the purpose of automatically routing the telephone call to the portable electronic device when the user removes the headphones without the need for the user to perform an additional operation.

Claims 26, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733) and Fujisawa (US 2016/0012816), as respectively applied to claim 21, claim 28, and claim 35 above, in further view of Chew (US 2008/0144806).
Gauger, JR., as modified and respectively applied to claim 21, claim 28, and claim 35 above, discloses the invention as claimed, but fails to specifically teach that the headphones notify the listener of increasing the volume of the environmental sound being played through the speakers (e.g., when the active hear-through mode is enabled by the user touching the ear cup) by playing an alert of a non-naturally occurring sound through the speakers.  Chew discloses a method and apparatus for changing an electronic device from a first mode of operation to a second mode of operation wherein the user is informed of the change of the mode of operation by playing an alert of a non-naturally occurring sound (e.g., synthesized speech such as the phrase ‘Change to Speakerphone mode of operation’; para. 0025), in the same field of endeavor, for the purpose of accurately and timely informing the user of the electronic device that the mode of operation has been changed to a particular mode.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Chew, such that the headphones notify the listener of increasing the volume of the environmental sound being played through the speakers (e.g., when the active hear-through mode is enabled by the user touching the ear cup) by playing an alert of a non-naturally occurring sound through the speakers.  A practitioner in the art would have been motivated to do this for the purpose of accurately and timely notifying the listener that the mode of operation has been change to the active hear-through mode.

Claims 27 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733) and Fujisawa (US 2016/0012816), as respectively applied to claim 21 and claim 28 above, in further view of Gozen (US 2011/0135126).
Gauger, JR., as modified and respectively applied to claim 21 and claim 28 above, discloses the invention as claimed, but fails to specifically teach that the headphones automatically play, in response to a detection being made that the listener wearing the headphones is walking, an audio alert through the speakers in the headphones to notify the listener of changing the volume of the environmental sound that plays through the speakers.  Gozen discloses a headphone including a sensor for detecting that the listener wearing the headphones is walking, and automatically switching a mode of operation that changes the volume of the environmental sound that plays through the speakers in response to the detection (e.g., volume of the environmental sound is increased from a zero level), in the same field of endeavor, for the purpose of providing the user situational awareness of their environment while the user is walking (see para. 0072).  Note:  by changing the volume of the environmental sound that plays through the speakers of the headphone from a zero level such that the user can hear the environmental sound, the user is effectively provided an audio alert notifying the user of such a volume change.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Gozen, such that the headphones automatically play, in response to a detection being made that the listener wearing the headphones is walking, an audio alert through the speakers in the headphones to notify the listener of changing the volume of the environmental sound that plays through the speakers (e.g., the audio alert is the changing of the volume of the environmental sound from a zero level).  A practitioner in the art would have been motivated to do this for the purpose of providing the user situational awareness of their environment while the user is walking (moving).

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable Gauger, JR. et al. (US 2014/0126733) and Fujisawa (US 2016/0012816), as applied to claim 28 above, in further view of Chizi et al. (US 2016/0014497).
Gauger, JR., as modified and applied to claim 28 above, discloses the invention as claimed, but fails to specifically teach that the processor changes an amount of the environmental sound being blocked from playing through the speakers in response to one or more sensors determining the listener wearing the headphones is traveling on transport.  Chizi discloses a method and apparatus for increasing the situational awareness of headphone users including filtering only sounds that comply with the headphone listener’s current context (e.g., a listener “who is currently traveling on a bus or on a train”), in the same field of endeavor, for the purpose of allowing only environmental sounds to be played through the headphones which are relevant to the listener’s current context of traveling on transport (see para. 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Chizi, such that the processor changes an amount of the environmental sound being blocked from playing through the speakers in response to one or more sensors determining the listener wearing the headphones is traveling on transport.  A practitioner in the art would have been motivated to do this for the purpose of allowing only environmental sounds to be played through the headphones which are relevant to the listener’s current context of traveling on transport.

Claims 34 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gauger, JR. et al. (US 2014/0126733), Fujisawa (US 2016/0012816), and Gozen (US 2011/0135126), as applied to claim 27 and claim 33 above, in further view of Selig et al. (US 2014/0334644).
Gauger, JR., as modified and applied to claim 27 and claim 33 above, discloses the invention as claimed, including that the headphones changes an amount of the environmental sound that plays through the speakers in response to detecting the listener wearing headphones is walking (see Gozen, para. 0072), but fails to specifically teach that an accelerometer (motion sensor) in a smartphone wirelessly connected to the headphones is used to detect that the listener wearing the headphones is walking (moving).  Selig discloses headphones wirelessly connected to a smartphone (see para. 0020) wherein an accelerometer in the smartphone is used to detect that the listener wearing the headphones is walking (moving), in the same field of endeavor, for the purpose of changing an audio output that plays through speakers of the headphones in response to the accelerometer detecting that the listener is walking/moving (see fig. 5, para. 0053-0054).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to further modify Gauger, JR., in view of Selig, such that an accelerometer in a smartphone wirelessly connected to the headphones is used to detect that the listener wearing the headphones is walking (moving).  A practitioner in the art would have been motivated to do this for the purpose of using an accelerometer (motion sensor) in a smartphone to detect that the listener is walking (moving) thereby reducing the complexity and cost of the headphones.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sorensen et al. discloses headphones including a processor that processes sound with head-related transfer functions.

Applicant’s arguments with respect to the claims have been considered but are moot because of the new ground of rejection necessitated by amendment.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W HUBER whose telephone number is (571)272-7588. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ, can be reached at telephone number (571)272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/PAUL W HUBER/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        

pwh
June 1, 2022